         Case 1:19-cv-07136-LLS Document 120 Filed 05/06/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   AMERICAN BROADCASTING
   COMPANIES, INC., DISNEY
   ENTERPRISES, INC., TWENTIETH
   CENTURY FOX FILM CORPORATION,
   CBS BROADCASTING INC., CBS STUDIOS                   Case No.: 19-cv-7136-LLS
   INC., FOX TELEVISION STATIONS, LLC,
   FOX BROADCASTING COMPANY, LLC,
   NBCUNIVERSAL MEDIA, LLC,
                                                        ORAL ARGUMENT REQUESTED
   UNIVERSAL TELEVISION LLC, and OPEN
   4 BUSINESS PRODUCTIONS, LLC,

         Plaintiffs and Counterclaim-Defendants,

         v.

   DAVID R. GOODFRIEND and SPORTS
   FANS COALITION NY, INC.,

         Defendants and Counterclaim-Plaintiffs.



                              NOTICE OF DEFENDANTS’
                          MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Rule 56.1

Statement of Material Facts, the Declaration of David R. Goodfriend, and the Declaration of Laura

B. Najemy and the exhibits attached thereto, Defendants David R. Goodfriend (“Goodfriend”) and

Sports Fans Coalition NY, Inc. (“SFCNY”) (together “Defendants”), by and through their

undersigned attorneys, hereby move this Court, before the Honorable Louis L. Stanton, at the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 1007,

for an Order granting Defendants’ motion for summary judgment, pursuant to Federal Rule of

Civil Procedure 56(a), and dismissing Plaintiffs’ claims.
       Case 1:19-cv-07136-LLS Document 120 Filed 05/06/21 Page 2 of 3




Dated: May 6, 2021                       Respectfully submitted,


                                         /s/ R. David Hosp
                                         R. David Hosp
                                         Mark S. Puzella (admitted pro hac vice)
                                         Sheryl Koval Garko (admitted pro hac vice)
                                         Caroline K. Simons
                                         Laura B. Najemy (admitted pro hac vice)
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         222 Berkeley Street, Suite 2000
                                         Boston, MA 02116
                                         Tel: (617) 880-1800
                                         dhosp@orrick.com
                                         mpuzella@orrick.com
                                         sgarko@orrick.com
                                         csimons@orrick.com
                                         lnajemy@orrick.com

                                         Mitchell L. Stoltz
                                         ELECTRONIC FRONTIER FOUNDATION
                                         815 Eddy Street
                                         San Francisco, CA 94109
                                         Tel: (415) 436-9333
                                         mitch@eff.org

                                         Elizabeth E. Brenckman
                                         Lindsay Rindskopf
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         51 West 52nd Street
                                         New York, NY 10019-6142
                                         Tel: (212) 506-5000
                                         ebrenckman@orrick.com
                                         lrindskopf@orrick.com

                                         Shane D. Anderson (admitted pro hac vice)
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         777 South Figueroa Street, Suite 3200
                                         Los Angeles, CA 90017
                                         Tel: (213) 629-2020
                                         sanderson@orrick.com

                                         Erin M.B. Leach (admitted pro hac vice)
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         2050 Main St. Suite 1100
                                         Irvine, CA 92614



                                     1
Case 1:19-cv-07136-LLS Document 120 Filed 05/06/21 Page 3 of 3




                                  Tel: (949) 567-6700
                                  eleach@orrick.com

                                  Counsel for Defendants and Counterclaim-
                                  Plaintiffs David R. Goodfriend and Sports
                                  Fans Coalition NY, Inc.




                              2
